DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments, filed 8/6/2021, regarding the rejections under 35 U.S.C. 112(b) are persuasive.  The invention is not limited to the specifically disclosed embodiments depicted in the Drawings. The rejections of Claims 1, 2 and 8-11 under 35 U.S.C. 112(b) are withdrawn.
Applicant's arguments regarding the prior art have been fully considered but they are not persuasive.
With respect to Buchberger, Applicant argues that:
a)  the sponges 57 are located laterally with respect to both the composite and the air flow direction, not downstream as required by the presently claimed invention
b)  "located so as to be downstream," clearly conveys that the entirety of the absorbent element is downstream of the atomizer.
c)  Buchberger clearly explain that condensate residues arise from the vaporization process - they are "formed from the vapor phase.  This is the opposite of an "escaped liquid", which has not followed an intended path from the reservoir to an atomizer that leads to vaporization, as set out in the application.
d)  Buchberger is entirely silent regarding unvaporized source liquid.
e)  Buchberger does not recognize any problem relating to the escape of liquid from a reservoir.

g)  claim 1 requires "an absorbent element," rather than merely material which is absorbent. Buchberger discloses only the use of loose filling material (paragraph [0142], which cannot be considered to comprise a single "element."

Regarding a) and b), the Examiner respectfully disagrees that the claim language should be construed so narrowly as to require the entirety of the absorbent element to be downstream of the atomizer, and maintains the assertion that the absorbent element is located so as to extend downstream of the atomizer (composite 22) and therefore reads on the claim language.
Regarding c), d) and e), Applicant argues that "escaped liquid" is that which has not followed an intended path from the reservoir to an atomizer that leads to vaporization, as set out in the application.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s) and are not specifically defined in the Specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
During the intended operation of the device of Buchberger, liquid from the reservoir is supplied to the composite 22 from which it is evaporated into an air flow and to the mouthpiece for the user to inhale ([0045]-[0046], [0073], [0075], [0161]).  Buchberger teaches that condensates are formed during production of the vapor/air 
Regarding f), reference to the filling material 61 is not required for the rejections and has been removed.
The rejections over the cited prior art are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1-6, 9, 11-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236).
Claims 1 and 16: Referring to Figs 1-2, 5, 9-10 and 12, Buchberger discloses an inhalator comprising an inhalator part 1 and an inhalator component 2 for producing a steam/vapor-air mixture and/or condensation aerosol, thus the inhalator reads on a vapor provision device (Abs, [0001], [0040], [0108]). The vapor provision device comprises:
A liquid container 4, or reservoir, for storing source liquid material 16 to be vaporized (Abs, [0108]);
an atomizer for vaporizing the source liquid, the atomizer situated in a portion of chamber 21, the atomizer comprising a planar composite 22 consisting of a heater and a wick for absorbing and supplying fresh liquid from the reservoir ([0116]-[0117], [0137]) and delivering vapor to an air flow path through the vapor provision device from air inlet 26 through chamber 21 [0118] to a cooler comprising a filling material 61 and then to the mouthpiece 66 [0142];
an electrical power supply in the form of battery 12 [0112] (thus the vapor provision device is an electronic vapor provision device) that supplies electrical power to the planar composite 22 atomizer [0154].
Inhalator component 2 corresponds to the claimed component of an electronic vapor provision device, and comprises an absorbent elements 57 that extend at least partially downstream of the atomizer with respect to an air flow direction along the air flow path (see Fig. 12, arrows denote the air flow direction [0121]) to collect and bind (store) condensate residues from source liquid 16 [0140] when the inhalator component 
In some embodiments, the absorbent elements 57 comprise cellulose acetate fibers [0140], which reads on cellulose.
Claim 2: Source liquid escapes the reservoir 4 by passing through the wick of the atomizer.  The absorbent elements 57 collect and store any source liquid escaped from the reservoir that is not vaporized.  Buchberger teaches that the inhalator part 1 is reusable, and should not come into contact with liquid 16 [0111].  Therefore, it would have been obvious to one of ordinary skill in the art that the absorbent elements are at least partially positioned along a liquid flow path between the atomizer and the electrical power supply to prevent liquid from contacting the inhalator part 1.  Alternatively, the an absorbent elements 57 are also extend at least partially upstream of the atomizer with respect to an air flow direction along the air flow path (see Fig. 12).
Claim 3: By collecting and storing any source liquid escaped from the reservoir that is not vaporized, the absorbent elements inhibit the escaped liquid from leaving the inhalator component 2 or, at least, one of ordinary skill in the art would have found that the absorbent elements inhibit the escaped liquid from leaving inhalator component 2.
Claim 4: Source liquid escapes the reservoir 4 by passing through the wick of the atomizer.  The absorbent elements 57 collect and store any source liquid escaped from the reservoir that is not vaporized.  Buchberger teaches that the inhalator part 1, which contains the electrical power supply 12 [0112], is reusable, and should not come into 
Claim 5: The electrical power supply comprises a battery [0112].
Claim 6: The electrical power supply comprises control circuitry for controlling the provision of power to the atomizer [0154].
Claims 9 and 17: Buchberger discloses that the inhalator component 2 comprises the reservoir and atomizer and is connectable to inhalator part 1 ([0108], [0111]), which is a power component housing the electrical power supply (or battery).  Inhalator component 2 is disposable and exchangeable [0111], therefore is a cartomizer.  As discussed above, the absorbent elements 57 extend partially upstream so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component or, at least, inhibiting escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component would have been obvious to one of ordinary skill in the art as the preferred operation of the electronic vapor provision device.
Claim 11: In an alternative interpretation, the inhalator part 1 is also a component of the electronic vapor provision device, and is a power component housing the electrical power supply and is connectable to a cartomizer component (inhalator component 2) housing the reservoir and atomizer.  As discussed above, the absorbent elements 57 are located so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the 
Claim 12: The absorbent elements have a plate-like design (has a planar shape) [0140].  Buchberger discloses that the absorbent elements are dimensioned such that the pore volume of the absorbent elements is capable of absorbing the anticipated quantity of condensate residues [0141]. Therefore, the thickness orthogonal to the planar shape as a dimension thereof is a result effective variable and would have been determined by one of ordinary skill in the art depending on the anticipated quantity of condensate residues.
Claims 15 and 19-22: Buchberger does not disclose the increase in volume of the absorbent element when fully saturated.  However, the absorbent element comprises cellulose as claimed and can obtain the claimed increase in volume because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Alternatively, Buchberger teaches that the absorbent elements are arranged to form a flow duct between them wherein the vapor-air mixture is formed [0140].  Buchberger also teaches that the absorbent elements are preferably composed of a highly porous and dimensionally stable material [0140].  Operation of the device 
Claim 18: In the alternative interpretation discussed with respect to Claim 11, the inhalator part 1 is also a component of the electronic vapor provision device, and is a reusable power component housing the electrical power supply [0111], therefore comprises a permanent component of the electronic vapor provision device.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger in view of Alacron et al (US 2016/0073692).
Claims 1, 2 and 16: The disclosure of Buchberger has been discussed above.  Buchberger does not specifically disclose an absorbent element upstream of the atomizer with respect to an air flow direction or an absorbent element between an atomizer and the electrical power supply.  However, Buchberger teaches that the inhalator part 1 is reusable, and should not come into contact with liquid 16 [0111].
Alacron et al, referring to Figs. 1A and 1D, discloses an electronic cigarette including a device 101 connectable to a battery assembly (electrical power supply or power component) 114 that is used to power a heater housed in device 101 (Abs, [0052]).  Device 101 comprises a liquid media storage tank (reservoir for storing source liquid), a heater and wick (atomizer) configured to vaporize liquid stored in the storage 
In an embodiment depicted in Fig. 10, the device component 101-C comprises liquid media storage tank 312 (reservoir for storing a source liquid) [0123], and a vaporizer comprising heater coil 318 and wick 319 that vaporizes the source liquid from the reservoir and delivers a vapor to air flow path 320 and toward mouthpiece 310 ([0125]-[0126]).  Device 101-C further comprises absorbent elements 315 and 316 downstream of the atomizer (toward the mouthpiece) to absorb droplets of liquid that escape from the wick and heater coil or condensates within air path 320 that move toward the mouthpiece [0125] from entering the user’s mouth, which can provide an unfavorable experience to the user.  The Examiner considers any liquid that droplets of liquid that escape from the wick and heater coil or condensates within air path 320 that move toward the mouthpiece to be liquid escaped from the reservoir.
In an embodiment, an absorbent material (absorbent element) is placed between heater coil support 325 and second annular step portion 338 to absorb vaporized liquid that has condensed or liquid that has leaked (escaped) from the liquid media storage tank 312 and/or wick 319 (also escaped) to prevent the liquid from flowing through axial opening 339 (reads on a liquid flow path from the atomizer to the electrical power supply) to cause interference with electronic components or short circuit in the battery assembly 114 [0132].
The art of Buchberger, Alacron et al and the instant invention is analogous as pertaining to electronic vapor provision devices comprising absorbent elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
Claims 3 and 4: The absorbent element absorbs liquid and thus inhibits escaped liquid from leaving the device component t 101-C and from reaching the electrical power supply.
Claim 5: The electrical power supply of Buchberger comprises a battery.
Claim 6: The electrical power supply of Buchberger comprises control circuitry for controlling the provision of power to the atomizer [0154].
Claim 7: The absorbent element of Alacron et al placed between heater coil support 325 and second annular step portion 338 is adjacent to an end face of the component.
Claim 8: The end face of the component is connectable to the electrical power supply component.
Claims 9 and 17: Buchberger discloses that the inhalator component 2 comprises the reservoir and atomizer and is connectable to inhalator part 1 ([0108], [0111]), which 
Claim 10:  The portion of the device component 101-C of Alacron et al comprising the absorbent elements located so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply can be considered an end cap of the cartomizer that is configured to allow electrical contact with the electrical power supply housed in a power component of the electronic vapor provision device to which device 101-C is connectable.
Claim 11: In an alternative interpretation, the inhalator part 1 of Buchberger is also a component of the electronic vapor provision device, and is a power component housing the electrical power supply and is connectable to a cartomizer component (inhalator component 2) housing the reservoir and atomizer.  As discussed above, the absorbent elements of Buchberger as modified by Alacron et al are located so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component or, at least, inhibiting escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component would have 
Claim 12: The absorbent elements have a plate-like design (has a planar shape) [0140].  Buchberger discloses that the absorbent elements are dimensioned such that the pore volume of the absorbent elements is capable of absorbing the anticipated quantity of condensate residues [0141]. Therefore, the thickness orthogonal to the planar shape as a dimension thereof is a result effective variable and would have been determined by one of ordinary skill in the art depending on the anticipated quantity of condensate residues.
Claims 15 and 19-22: Buchberger as modified by Alacron et al does not disclose the increase in volume of the absorbent element when fully saturated.  However, the absorbent element comprises cellulose as claimed and can obtain the claimed increase in volume because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Alternatively, Buchberger teaches that the absorbent elements are arranged to form a flow duct between them wherein the vapor-air mixture is formed [0140].  Buchberger also teaches that the absorbent elements are preferably composed of a highly porous and dimensionally stable material [0140].  Operation of the device requires air to flow through the flow duct where the vapor-air mixture is formed, and the 
Claim 18: In the alternative interpretation discussed with respect to Claim 11, the inhalator part 1 is also a component of the electronic vapor provision device, and is a reusable power component housing the electrical power supply [0111], therefore comprises a permanent component of the electronic vapor provision device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748